          Case 2:17-cv-10721-JTM-JVM Document 373 Filed 04/15/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                           Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                              Section H
                                                        Judge Jane Triche Milazzo
            Plaintiffs,
                                                        Division 1
 v.                                                     Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

            Defendants.


               MOTION TO STRIKE PLAINTIFF’S FILING, OR, IN THE
          ALTERNATIVE, TO SEAL CONFIDENTIAL PORTIONS OF THE FILING

           Defendant Graymond Martin, through undersigned counsel, respectfully requests that the

Court strike all (or at least the confidential portions) of Plaintiff Tiffany LaCroix’s April 12, 2021

supplemental briefing (Doc. No. 369), or, in the alternative, seal the confidential portions of that

filing.

           As explained further in the accompanying memorandum, the filing should be stricken for

non-compliance with the Protective Order and for abuse of supplemental briefing allowed by the

Court. If the filing is not stricken, the confidential portions of the filing should be maintained under

seal because they concern pending attorney disciplinary proceedings before the Office of




                                                   1
      Case 2:17-cv-10721-JTM-JVM Document 373 Filed 04/15/21 Page 2 of 3




Disciplinary Counsel, which are confidential by rule of the Louisiana Supreme Court. The strong

public interest in maintaining the confidentiality of attorney disciplinary proceedings, which has

been recognized by this Court, outweighs the usual presumption in favor of public access to

judicial records.

       On April 14, 2021, the Court denied without prejudice the Plaintiff’s motion to seal the

materials at issue here. See Doc. Nos. 371, 372. Pursuant to the Protective Order entered in this

case, the party who designated these materials as “Protected Material” (Mr. Martin) is entitled “to

submit a letter or memorandum to the Court in support of sealing.” Doc. No. 186 at 6. Because the

Court’s order denying the Plaintiff’s motion to seal was entered before Mr. Martin had an

opportunity to file any letter or memorandum with the Court, Mr. Martin respectfully requests that

the Court reconsider its denial and consider the arguments in the accompanying memorandum.

       The confidential portions of Ms. LaCroix’s filing consist of, specifically: (1) Exhibit 5, a

letter from Mr. Martin to the Louisiana Attorney Disciplinary Board (see Doc. No. 369-6); (2) a

portion of Exhibit 3, the transcript of Mr. Martin’s deposition, discussing that letter (see Doc. No.

369-4 at 12; page 232, lines 2–15 of the transcript); (3) portions of Ms. LaCroix’s supplemental

memorandum discussing the letter (see Doc. No. 369 at 3, 16–17, 19); and (4) portions of Ms.

LaCroix’s “amended supplemental counterstatement of uncontested material facts” discussing the

letter (see Doc. No. 369-1 at 2, 5–7). Pursuant to Louisiana Supreme Court Rule XIX, § 16(A),

the documents should be maintained under seal indefinitely, unless formal charges are filed in the

underlying ODC matter.




                                                 2
Case 2:17-cv-10721-JTM-JVM Document 373 Filed 04/15/21 Page 3 of 3




                                    Respectfully submitted,

                                     /s/ Matthew J. Paul
                                    Richard C. Stanley, 8487
                                    W. Raley Alford, III, 27354
                                    Matthew J. Paul, 37004
                                    STANLEY, REUTER, ROSS, THORNTON
                                     & ALFORD, LLC
                                    909 Poydras Street, Suite 2500
                                    New Orleans, Louisiana 70112
                                    Telephone: (504) 523-1580
                                    Facsimile: (504) 524-0069

                                    Counsel for Graymond Martin




                                3
